   Case 5:19-cv-02494-PA-SP Document 114 Filed 06/17/20 Page 1 of 1 Page ID #:872

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-02494 PA (SPx)                                          Date    June 17, 2020
 Title            Vincent W. Shack v. NBC Universal Media, LLC et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS ORDER

       The Court has received Plaintiff Vincent Shack’s Motion to Request Remand to State Court
(Docket No. 113). This motion was filed after the Court had entered a final judgment in this action.
Therefore, the motion is denied as moot. This matter is closed.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
